Citation Nr: 1617559	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for cardiovascular disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to November 2000, and from January 2003 to August 2003, to include participation in Operation Iraqi Freedom. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, continued a July 2006 denial of service connection for a cardiovascular condition (then claimed as chest pain)  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the
Board of Veterans' Appeals) in June 2009.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2011, the Board remanded the claim on appeal to the RO, via the Appeals
Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the
AMC continued to deny the claim for service connection for a cardiovascular condition (as reflected in a June 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In November 2012, the Board again  remanded the claim to the RO, via the AMC, for further action, to include arranging for the Veteran to undergo further VA examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for a cardiovascular condition (as reflected in a
September 2013 SSOC) and returned this matter to Board for further appellate consideration.

In December 2013, the Board again remanded the claim to the RO, via the AMC, for further action, to include additional development of the evidence, to include obtaining a VA addendum opinion.  After accomplishing the requested action, the  AMC continued to deny the claim on appeal (as reflected in the November 2015 SSOC) and returned this matter to the Board for further appellate consideration.

The Veteran's appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has records electronically stored in Virtual VA.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2. Competent, probative evidence establishes that, pertinent to the current claim on appeal. the Veteran's only cardiac assessment is incomplete right bundle branch block, shown on EKG; such a laboratory finding, without objective evidence of associated cardiac impairment, is not a disease or injury within the meaning of applicable legislation.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.1 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial  unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a November 2005 pre-rating letter, the RO provided notice to the
Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by
VA.  The July 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2005 letter. 

Post rating, a March 2011 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with  Dingess/Hartman.  After issuance of the March 2011 letter, and opportunity for the
Veteran to respond, the November 2015 SSOC reflects readjudication of the claim.
Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet, App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records; VA treatment records, and the reports of April 2011, August 2013, and August 2015 VA examinations.  Also of record and considered in connection with the claims is the transcript of the September 2010 Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ  action on this claim, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, it is noted that the United States' Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R.
§ 3.103 (c)(2) impose two distinct duties on individuals conductimg hearings, interpreted to include  Veterans Law Judges:  1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in section 3.103, and that the  Board hearing was legally sufficiently.

Here, during the hearing, the undersigned Veterans Law Judge identified all pertinent issues on appeal. , to include the matter herein decided.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claim in March 2011, November 2012, and December 2013.  

In March 2011, the Board instructed the RO/AMC to obtain any additional VA treatment records since December 2008 and to send the Veteran another letter requesting any additional information and/or evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examination, after all the pertinent records were associated with the claims file.  In November 2012, the RO/AMC was instructed to obtain any additional VA treatment records since March 2011.  Thereafter, the RO/AMC was directed to arrange for an additional VA examination.  Additionally, in December 2013, the Board instructed the RO/AMC to obtain any additional VA treatment records since November 2012.  Thereafter, the RO/AMC was directed to request an addendum opinion from the August 2013 VA examiner, or another physician if the prior examiner was not available.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2011, November 2012, and December 2013 the AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim. The AMC obtained VA treatment records since December 2008, which have been associated with the claims file and Virtual VA electronic record.  Although a June 2015 letter inviting the Veteran to submit or authorize VA to obtain additional pertinent was returned to the AMC due to an incorrect addressed, the Veteran has been afforded multiple other opportunities to submit or identify additional relevant evidence, and  as not done so.  Moreover, the Veteran was afforded VA examinations in April 2011 and August 2013, and an s addendum opinion to the August 2013 VA examination was provided by a qualified physician in August 2015.  The Board finds that the addendum opinion, along with the other evidence of record, is adequate for appellate review.  Further in November 2015, the AMC issued an SSOC reflecting consideration of additional evidence received, following by another period for response.   

Under these circumstances, the  Board finds that there has been substantial compliance with the Board's prior remand instructions, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting from chronic disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the chronic disease was incurred in service.  38 C.F.R. § 3.303(d).

Such a determination requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995)

Under 38 C.F.R. § 3.310(a) (2015), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  38 C.F.R. § 3.310 (2015).

As noted, an award of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran generally contends that he suffers from a cardiovascular condition as a result of service or his service-connected PTSD.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that  service connection for claimed cardiovascular disability must be denied on the basis of current disability.

The available service treatment records and post-service treatment records are negative for cardiac complaints, findings or diagnoses.   

During the  September 2010 Board hearing, the Veteran testified that his heart would flutter and that it became difficult to breath.  

In November 2012, the  Board remanded the claim, in part, for the Veteran to undergo a VA examination.  On August 2013 examination, the Veteran reported symptoms of heart palpitations and sharp stabbing chest pain.  An electrocardiogram (EKG) taken in conjunction with the  examination was noted to be borderline, and to reveal incomplete right bundle branch block.  Following examination, the examiner provided a clinical assessment of incomplete right bundle branch block, and opined that that such was not due to or the result of the Veteran's service-connected PTSD.

In the December 2013 remand, the Board requested an addendum opinion.  In the remand, the Board clearly pointed out that the August 2013 VA examiner, or an appropriate physician, should provide an opinion addressing the medical relationship, if any, between current incomplete right bundle branch block and service or service-connected PTSD (addressing both causation and aggravation).  

In the August 2015 addendum opinion, another VA medical professional (an experienced physician) indicated that the August 2013 VA examiner was unavailable.  Following a review of all available records, the physician also provided an assessment of incomplete right bundle branch block, and opined that the condition was not related to the Veteran's service or his PTSD.  More importantly, however, the physician clarified that in this case, the Veteran's diagnosis is not representative of a disability for which service connection may be granted.  In this regard, the examiner stated:

Incomplete right bundle branch block (IRBBB) can be a normal variant (due to an electrical conduction delay in the heart's electrical system) and a common incidental finding. It is not a disease or a cardiac condition, requires no further evaluation or diagnostic work up in the absence of ischemic symptoms. In fact, it can be a sign of excellent cardiac endurance and found not that uncommonly in certain athletes or well-conditioned individuals (besides normal population). A common error can also be EKG lead placement at times.

The physician went on to state that IRBBB is not a disability, medical condition, or pathological event, in the absence of known coronary artery disease (CAD)  or ischemic heart disease (IHD)-neither of which is shown here.  

Consistent with the examiner's comments, the Board notes that the Merck Manual provides that "[b]undle branch block usually causes no symptoms . . . is not serious in itself, and may occur in apparently healthy people."  See THE MERCK MANUAL HOME HEALTH HANDBOOK.  Thus, discovery of a right bundle branch block on an EKG, with no associated cardiac impairment shown (as in this case), is merely a laboratory finding.  Such a finding does not constitute a disability for VA compensation.  See 38 C.F.R. § 3.303(c).  The physician's conclusions in this regard clearly are consistent with the medical literature on this point, and are, thus, persuasive on the current disability question.  

In short, competent, probative of record establishes that the Veteran does not have-and at no point pertinent to this appeal has had-a cardiovascular disability upon which to predicate an award of service connection, and the Veteran has neither presented nor identified any contrary medical evidence or opinion to support his claim (i.e., evidence on opinion establishing that he does, in fact, have cardiovascular disability for compensation purposes).. 

As for the Veteran's own assertions advanced in support of his claim, however well meaning, such assertions simply do not provide persuasive support for the claim.  Here, the matters of whether the Veteran's incomplete right bundle branch block constitutes a medical disability for VA compensation purposes ( and, if so, the etiology of any such disability), are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 17-38 (1994).  There is no question that lay persons are competent to report matters with their own personal knowledge, such as symptoms experienced or observed, or to provide evidence on some medical matters (for example, matters perceived through the senses).  See, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   Here, however, the specific matter upon which this claim turns-current cardiac disability-is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Hence, the lay assertions in this regard have no probative value.  

As the fundamental requirement for establishing service connection for a cardiovascular disability are not met, the Veteran cannot establish service connection; hence, the remaining criteria for service connection (on a direct or secondary basis) need not be addressed.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303, 3.304, 3.310.  Thus, where, as here, the competent, probative evidence of record establishes, fundamentally, that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis. (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the conclusion to deny this claim, the Board  as considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cardiovascular disability,  to include as secondary to service-connected PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


